Citation Nr: 1453095	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hypertension.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

4.  Entitlement to a rating in excess of 30 percent for multilevel degenerative changes of the cervical spine.

5.  Entitlement to an initial compensable rating for lacunar infarction.  

6.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides and/or as secondary to hypertension.

7.  Entitlement to service connection for left ear hearing loss, to include as secondary to lacunar infarction, and to include entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

8.  Entitlement to service connection for temporomandibular joint disability (TMJ), to include as secondary to lacunar infarction, and to include entitlement to compensation under the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Unfortunately, a complete hearing transcript was unable to be obtained due to technical difficulties with the recording system.  In August 2014, the Veteran was notified of such and given the opportunity to testify at another Board hearing.  However, that same month, the Veteran stated that he did not wish to appear at another hearing.   As such, the Board may proceed with appellate consideration of the appeal. 

Additional records, including VA and private treatment records, were associated with the record that have not been considered by the Agency of Original Jurisdiction (AOJ).  However, in a July 2014 statement, the Veteran waived AOJ consideration of these records.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

At the July 2014 Board hearing, the Veteran raised the issue of entitlement to service connection for tinnitus.  Moreover, in his May 2011 substantive appeal, the Veteran also appeared to be raising a claim for an increased rating for his service-connected status post cholecystectomy.  However, these matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA treatment records dated to October 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to increased ratings for the lumbar spine disability, cervical spine disability, and lacunar infarction, and entitlement to service connection for diabetes mellitus type II, left ear hearing loss, and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a July 2014 statement, the Veteran, through his representative, withdrew his appeal pertaining to the issues of entitlement to a rating in excess of 20 percent for hypertension and entitlement to a compensable rating for hemorrhoids.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to a rating in excess of 20 percent for hypertension have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to a compensable rating for hemorrhoids have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a July 2014 statement, the Veteran, through his representative, withdrew his appeal as to the issues of entitlement to a rating in excess of 20 percent for hypertension and entitlement to a compensable rating for hemorrhoids.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  

ORDER

The appeal pertaining to the issue of entitlement to a rating in excess of 20 percent for hypertension is dismissed.  

The appeal pertaining to the issue of entitlement to a compensable rating for hemorrhoids is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Increased Ratings for Lumbar Spine and Cervical Spine Disabilities

With respect to the Veteran's claims for increased ratings for his service-connected lumbar spine disability and cervical spine disability, the record shows that he was last afforded a VA examination to evaluate the severity of these disabilities in March 2013.  Such examination indicated that the Veteran had not had any incapacitating episodes due to his cervical spine disability.  However, follow up VA treatment records document increasing pain as well as missed time from work due to such disability.  Moreover, in a September 2014 statement, the Veteran asserted that because his chronic spinal issues had been so active during the past couple of weeks, he had been placed under treatment at the VA, which consisted of epidural pain injections and physical therapy.  He also indicated that a recent MRI had shown that his degenerative disk disease was worse.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected lumbar spine disability and cervical spine disability, as well as any associated neurological impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, an August 2007 private opinion by A.H., M.D., indicated that the Veteran had incapacitating episodes totaling at least six weeks in the past 12 months due to his cervical spine disability.  The Veteran has also reported missing time from work as a result of this disability.  In support of this assertion, he submitted employer documentation of missed time as well as showing that leave was taken under the Family Medical Leave Act.  The Board recognizes that such record is dated the month prior to the receipt of the Veteran's September 2007 claim for an increased rating.  However, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).  

Therefore, given the conflicting medical evidence over the course of the appeal concerning incapacitating episodes, the Board finds that a retrospective medical opinion, if possible, would be helpful in determining whether the Veteran has suffered incapacitating episodes due to his cervical spine disability at any time during the course of the appeal, and if so, the duration of such episodes since the Veteran's current claim for an increased rating submitted in September 2007.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Finally, the Veteran has argued that he is entitled to an extra-schedular evaluation for his lumbar spine disability and cervical spine disability.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should also consider whether an extra-schedular evaluation is warranted for the Veteran's lumbar spine disability and cervical spine disability.

Compensable Rating for Lacunar Infarction

The Veteran is also seeking a compensable rating for lacunar infarction.  Again, he was afforded a VA examination in March 2013 with a nurse practitioner to address any residuals of his lacunar infarction.  The examiner indicated that the Veteran had no signs or symptoms attributable to any conditions affecting cranial nerves V, VII, and/or IX-XII.  Examination of the cranial nerves was normal.  However, the Veteran reported experiencing left facial and left arm numbness, which is consistent with his prior reports during the course of receiving treatment.  Moreover, a May 2009 private opinion also indicated that the Veteran experienced chronic headaches due to this disability.  The private examiner also noted that the Veteran exhibited difficulty in concentration, attention span and short term memory.  The examiner also thought that the Veteran's left arm and left leg weakness was clearly due to his right lacunar infarct.  Given the inconsistencies between the March 2013 VA examination report with the remaining medical and lay evidence of record, as well as the complexity of the disorder, the Board finds that another VA examination with a neurologist or other appropriate medical doctor, if possible, is necessary to fully address the severity of the Veteran's disability.   

Additionally, the Veteran has argued that, while such disability has been rated under Diagnostic Code 7099-7006 pertinent to the cardiovascular system, specifically myocardial infarction, such is more appropriately rated under Diagnostic Code series 8000 referable to organic diseases of the central nervous system as such was a stroke (occlusion of an artery in the brain).  As such, in the readjudication of the claim, the AOJ should address whether the Veteran's lacunar infarction is more appropriately rated under a Diagnostic Code in the 8000 series.

Service Connection for Diabetes Mellitus Type II

While adequate development has been accomplished with respect to the Veteran's allegation that his diabetes mellitus was secondary to his service-connected hypertension, it does not appear that his claim that his diabetes mellitus is related to alleged in-service herbicide exposure has been explored.  In this regard, the Veteran has asserted that he was exposed to herbicides while stationed on board the USS Constellation.  Diabetes mellitus is one of the enumerated disabilities presumed due to exposure to herbicides under 38 C.F.R. § 3.309.  As such, the Board finds that his service personnel records, as well as any additionally indicated development, should be obtained to determine any possible exposure to herbicides.  

Service Connection for Left Ear Hearing Loss and TMJ

The Veteran has asserted that his left ear hearing loss and TMJ are secondary to his service-connected lacunar infarction.  However, the Veteran has not been provided a VA examination with etiological opinion as to whether his left ear hearing loss and/or TMJ are proximately due to or aggravated by his service-connected lacunar infarction.  As such, given the Veteran's contentions and the close physical proximity of the disorders at issue, the Board finds that a VA examination with opinion is necessary to address this matter.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).    

In the alternative, the Veteran has also asserted that these disabilities are due to acupuncture treatment that he received at the VA in April 2005.  VA and private treatment records showed that the Veteran underwent acupuncture for his cervical spine disability in April 2005.  A clinical record shows that the Veteran was informed of the risks, which included infection, bleeding and muscle soreness.  Subsequent VA and private treatment records showed that the Veteran reported TMJ and the sudden onset of left ear hearing loss following the acupuncture treatment.  

The Veteran was afforded a VA audiological examination in February 2009.  It was noted that the Veteran's military noise exposure was being a safety observer on the hangar bay during three tours on aircraft carriers.  Otherwise, he had minimal noise exposure as a dispersing clerk mainly working in an office.  Based on review of the claims file, configuration of audiogram, and the Veteran's case history, the examiner opined that left ear hearing loss was less likely as not due to noise exposure in the military given that threshold shift first occurred due to a sudden hearing loss in April 2005. In an addendum opinion dated in March 2009, the examiner indicated that, according to her knowledge base, the correlation between acupuncture and hearing loss was unknown and indeterminable.  Therefore, she could not resolve the issue without mere speculation.  Importantly, the examiner did not provide any other etiological opinion.  

The Veteran was also afforded a VA examination to address his claimed TMJ.  However, the examiner determined that, at present time, she did not see any signs of TMJ dysfunction and she could not resolve whether the one time episode of TMJ pain was due to acupuncture performed at VA without resorting to mere speculation.  However, a December 2008 x-ray showed mild narrowing of the left temporomandibular joint compared with the right.  Moreover, private treatment records also show an assessment of TMJ.  The Board observes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Further, the Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the examiners did not fully explain why they were unable to render opinions without resorting to speculation, the examination reports must be found inadequate.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Veteran has not been afforded an adequate VA examination so as to determine whether he has any additional disability resulting from the VA acupuncture treatment, and whether any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or an event not reasonably foreseeable, the Board finds that the VA medical examination with opinion should also address this matter. 

Finally, as the Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice with respect to his alternative theories involving secondary service connection and compensation under § 1151, such should also be accomplished on remand.

All Claims

Lastly, the Veteran has reported receiving continuous treatment at the VA.  The most recent treatment records associated with the record date from May 2014 that were submitted by the Veteran.  However, in a September 2014 statement, the Veteran reported receiving recent VA treatment for his spinal disabilities due to worsening of his conditions.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from May2014 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Additionally, the record reflects that the Veteran also sees private physicians for the treatment of his claimed disorder.  Therefore, on remand, he should also be given an opportunity to submit or identify any outstanding private treatment records referable to his claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice with respect to his claims of entitlement to service connection for left ear hearing loss and TMJ as secondary to lacunar infarction and under the provisions of § 1151.

2.  The AOJ should obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After reviewing the Veteran's service personnel records and his statements regarding his exposure to herbicides coincident with his service on the USS Constellation, conduct any additionally indicated development necessary to determine any possible exposure to herbicides.

4.  The AOJ should associate all VA treatment records from May 2014 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

5.  The Veteran should be given an opportunity to submit or identify any outstanding private treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

6.  After all additional records are associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected degenerative disk disease of the lumbosacral spine and multilevel degenerative changes of the cervical spine.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine and cervical spine disabilities.  Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine and cervical spine.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should also clearly determine whether the Veteran has any associated neurological disabilities and comment on the severity of any such disorders, if any.  The examiner should also determine whether the Veteran suffers from any incapacitating episodes due to his spinal disorders.  

The examiner is also requested to provide an opinion, to the extent possible, as to whether the Veteran has suffered incapacitating episodes due to his cervical spine disability at any time during the course of the appeal, and if so, the duration of such episodes since September 2006.

The examiner should also discuss the impact such disabilities have on the Veteran's activities of daily living and employment. 

A rationale should be provided for any opinion offered. 

7.  After all additional records are associated with the  claims file, the Veteran should be afforded an appropriate VA examination with a neurologist or another appropriate medical doctor, if possible, to determine the current nature and severity of his service-connected lacunar infarction.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's lacunar infarction.  The examiner should specifically comment as to whether the Veteran has any additional residuals, including, but not limited to, headaches, memory/concentration problems, facial numbness, and left sided weakness of the extremities.  For any residuals found, the examiner must opine on the severity of such.  If no such residuals are found, the examiner must reconcile this finding with the remaining lay and medical evidence indication such problems and provide a rationale for such finding.  

The examiner should also discuss the impact such disability has on the Veteran's activities of daily living and employment. 

A rationale should be provided for any opinion offered. 

8.  After all additional records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to determine the etiology of any left ear hearing loss and TMJ, to include as secondary to lacunar infarction and for the purpose of determining whether he has any additional disability that is related to the April 2005 VA acupuncture treatment.  The record, including a copy of this remand, must be made available to the examiner for review.  

After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following: 

   a) Is it at least as likely (a 50% or higher 
degree of probability) as not that the Veteran's left ear loss and/or TMJ are proximately due to, or caused by, the Veteran's service-connected lacunar infarction. 

b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left ear loss and/or TMJ been aggravated by the Veteran's service-connected lacunar infarction.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

c)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any additional disability, including left ear loss and TMJ, as a result of the April 2005 VA acupuncture treatment?  If so, please describe the nature and degree of the additional disability.

d)  If any such additional disability did result from the April 2005 acupuncture treatment, was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

A complete rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should fully address the Veteran's contentions as well as the follow up VA and private treatment records to the April 2005 VA acupuncture treatment.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence under all theories of entitlement as captured in the characterization of the issues on the title page of this decision.  Additionally, in the readjudication of the Veteran's increased ratings for his lumbar and cervical spine disabilities, consideration should be given as to whether referral for an extra-schedular rating is warranted.  Also, as relevant to the evaluation of the Veteran's lacunar infarction is more appropriately rated under a Diagnostic Code in the 8000 series.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


